UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: February 28 Date of reporting period: November 30, 2011 ITEM 1. SCHEDULE OF INVESTMENTS International Core Fund As of 11-30-11 (Unaudited) Shares Value Common Stocks 93.76% (Cost $1,618,005,020) Australia 5.15% BHP Billiton, Ltd. 93,667 3,497,629 Billabong International, Ltd. 485,156 1,897,246 BlueScope Steel, Ltd. 1,182,804 481,754 Charter Hall Office REIT 721,379 2,577,289 Commonwealth Bank of Australia 108,948 5,464,381 Dexus Property Group 2,406,468 2,181,463 Goodman Fielder, Ltd. 3,436,296 1,891,043 Goodman Group 3,899,173 2,471,111 GPT Group 844,429 2,777,796 Iluka Resources, Ltd. 119,100 1,910,315 Investa Office Fund 3,538,189 2,204,295 Mirvac Group 1,377,257 1,851,934 National Australia Bank, Ltd. 130,458 3,255,759 Pacific Brands, Ltd. 1,389,783 774,741 Qantas Airways, Ltd. (I) 545,616 876,486 QBE Insurance Group, Ltd. 644,959 9,246,967 Resolute Mining, Ltd. (I) 407,935 844,495 Stockland 981,132 3,501,967 TABCORP Holdings, Ltd. 615,264 1,818,351 Telstra Corp., Ltd. 4,111,248 13,508,982 Wesfarmers, Ltd. 206,164 6,626,488 Westfield Group 104,615 905,894 Westpac Banking Corp. 404,337 8,832,307 Woodside Petroleum, Ltd. 54,704 1,906,285 Austria 0.63% Andritz AG 24,399 2,154,105 Immofinanz AG 156,961 485,403 OMV AG 153,255 5,090,323 Raiffeisen Bank International AG (L) 34,324 822,810 Voestalpine AG 45,793 1,335,707 Belgium 0.50% Ageas 601,604 1,060,161 Belgacom SA (L) 86,914 2,759,410 Colruyt SA 41,797 1,584,422 Delhaize Group SA 14,448 853,177 Dexia SA (I) 360,358 183,350 Mobistar SA 20,627 1,128,397 Umicore SA 7,403 318,830 Bermuda 0.10% Golden Ocean Group, Ltd. 550,900 400,866 Lancashire Holdings, Ltd. 98,879 1,141,448 Canada 2.48% BCE, Inc. (L) 88,900 3,486,445 Canadian National Railway Company 44,800 3,464,264 Canadian Natural Resources, Ltd. 175,100 6,576,872 Canadian Pacific Railway, Ltd. 13,400 807,455 Encana Corp. (L) 346,300 6,977,268 IGM Financial, Inc. 41,800 1,774,948 Methanex Corp. 48,200 1,181,430 Metro, Inc. (L) 36,600 1,849,826 1 International Core Fund As of 11-30-11 (Unaudited) Shares Value Canada (continued) National Bank of Canada 24,965 $1,623,784 Potash Corp. of Saskatchewan, Inc. 46,400 2,022,593 Precision Drilling Corp. (I) 101,257 1,170,469 Research In Motion, Ltd. (I) 189,500 3,414,883 RONA, Inc. 74,400 676,927 Sun Life Financial, Inc. 213,100 3,856,881 Yellow Media, Inc. (L) 1,211,500 231,622 China 0.05% Yangzijiang Shipbuilding Holdings, Ltd. 1,011,000 730,791 Denmark 0.56% D/S Norden A/S (L) 15,026 398,955 Novo Nordisk A/S 74,524 8,475,873 Finland 0.52% Neste Oil OYJ 90,288 1,127,957 Nokia OYJ 1,035,944 5,998,057 Sampo OYJ, Class A 42,929 1,121,775 France 11.06% Air France KLM (I)(L) 205,024 1,190,214 Alcatel-Lucent (I)(L) 833,032 1,370,189 Archos SA (I) 50,259 377,899 Arkema 41,507 3,024,344 BNP Paribas 107,865 4,328,486 Casino Guichard Perrachon SA 7,487 666,968 Cie de Saint-Gobain SA 81,957 3,484,692 Cie Generale d'Optique Essilor International SA 28,076 2,007,293 Cie Generale de Geophysique-Veritas (I) 44,544 1,030,758 Cie Generale des Etablissements Michelin 25,572 1,631,846 Dassault Systemes SA 25,987 2,129,087 France Telecom SA 264,857 4,574,793 L'Oreal SA 10,971 1,187,051 Lagardere SCA 70,447 1,719,147 LVMH Moet Hennessy Louis Vuitton SA (L) 21,470 3,375,297 PagesJaunes Groupe (L) 218,076 757,916 Peugeot SA 61,766 1,157,828 Rallye SA 14,011 425,311 Renault SA 64,719 2,431,252 Safran SA 52,116 1,544,642 Sanofi 820,874 57,459,363 Societe Generale 79,117 1,951,345 SOITEC (I)(L) 89,855 465,556 Total SA 1,097,914 56,715,578 Unibail-Rodamco SE 16,685 3,115,485 Valeo SA 64,003 2,823,020 Vinci SA 71,311 3,197,786 Vivendi SA 369,249 8,520,748 Wendel SA 28,172 2,032,804 Germany 7.05% Aareal Bank AG (I) 38,793 698,479 Adidas AG 42,270 2,980,306 Aixtron SE NA (L) 33,903 441,914 Aurubis AG 51,738 2,940,410 BASF SE 218,613 15,889,737 2 International Core Fund As of 11-30-11 (Unaudited) Shares Value Germany (continued) Bayerische Motoren Werke (BMW) AG 81,859 $6,162,329 Bilfinger Berger SE 27,734 2,532,140 Continental AG (I) 11,907 838,988 Deutsche Lufthansa AG 97,100 1,258,034 Deutsche Post AG 86,026 1,299,658 E.ON AG 1,224,576 30,312,948 Fresenius Medical Care AG & Compay KGaA 44,225 3,022,266 Fresenius SE & Company KGaA 33,987 3,268,669 GEA Group AG 77,951 2,295,010 Gildemeister AG (I) 57,308 776,517 Infineon Technologies AG 351,554 2,905,754 Kloeckner & Company SE 94,191 1,232,484 Lanxess AG 63,230 3,534,210 Leoni AG 71,858 2,665,703 Linde AG 19,147 2,940,232 Puma SE 4,903 1,543,567 RWE AG 112,919 4,684,863 Salzgitter AG 33,918 1,754,685 SAP AG 66,289 3,954,995 SGL Carbon SE (I)(L) 10,649 638,530 Siemens AG 30,754 3,103,954 Software AG 46,365 1,986,147 Suedzucker AG 67,894 2,159,230 ThyssenKrupp AG 58,044 1,497,509 Volkswagen AG 12,883 1,951,445 Greece 0.25% Alpha Bank AE (I) 245,966 231,465 National Bank of Greece SA (I) 258,669 690,563 OPAP SA 299,123 2,648,988 Public Power Corp. SA 79,186 446,800 Hong Kong 1.65% AIA Group, Ltd. 690,400 2,175,367 CLP Holdings, Ltd. 704,699 6,272,472 Esprit Holdings, Ltd. 1,373,095 1,972,562 Galaxy Entertainment Group, Ltd. (I)(L) 781,000 1,559,288 Hong Kong & China Gas Company, Ltd. 841,443 1,945,712 Melco International Development Ltd. (L) 2,387,000 1,896,450 Pacific Basin Shipping, Ltd. 2,058,000 929,982 Power Assets Holdings, Ltd. 656,854 4,882,725 Sino-Forest Corp. (I) 26,210 36,039 SJM Holdings, Ltd. 392,000 682,010 Swire Pacific, Ltd., Class A 175,000 2,134,312 Yue Yuen Industrial Holdings, Ltd. 528,718 1,535,387 Ireland 1.26% C&C Group PLC 204,952 839,743 CRH PLC 341,126 6,582,242 DCC PLC 64,673 1,568,457 Experian PLC 80,671 1,073,155 Kerry Group PLC 82,509 3,089,123 Paddy Power PLC 48,860 2,657,942 Shire PLC 119,598 4,014,254 3 International Core Fund As of 11-30-11 (Unaudited) Shares Value Israel 0.16% Africa Israel Investments, Ltd. (I) 194,641 656,650 Bezeq The Israeli Telecommunication Corp. Ltd. 545,767 1,031,746 Partner Communications Company, Ltd. 84,490 815,088 Italy 5.31% Banco Popolare Societa Cooperativa 1,405,274 1,686,178 BGP Holdings PLC (I) 2,714,128 4 Davide Campari Milano SpA 194,404 1,392,147 Enel SpA 5,275,440 22,409,735 ENI SpA 1,535,391 32,539,299 Exor SpA 43,258 921,904 Finmeccanica SpA 404,809 1,752,054 Fondiaria-Sai SpA (I) 220,301 297,246 Italcementi SpA – RSP 41,228 112,994 Mediaset SpA 222,143 656,275 Milano Assicurazioni SpA (I) 1,508,781 508,345 Pirelli & C. SpA 209,307 1,970,324 Recordati SpA 99,876 767,345 Saipem SpA 87,179 3,899,202 Snam Rete Gas SpA 525,056 2,435,389 Telecom Italia SpA 3,985,722 4,501,328 Telecom Italia SpA - RSP 4,304,524 4,175,593 Terna Rete Elettrica Nazionale SpA (L) 453,146 1,621,699 Tod's SpA 7,733 716,931 UniCredit SpA (I) 1,365,439 1,425,839 Japan 23.05% Advance Residence Investment Corp. 595 1,122,792 AEON Company, Ltd. 424,800 5,824,796 AEON Credit Service Company, Ltd. 108,400 1,663,489 Aiful Corp. (I)(L) 451,700 652,026 Aisin Seiki Company, Ltd. 39,200 1,180,681 Alps Electric Company, Ltd. 323,046 2,268,288 Anritsu Corp. (L) 253,000 2,870,152 Astellas Pharma, Inc. 184,700 7,130,015 Bridgestone Corp. 212,500 4,933,378 Calsonic Kansei Corp. 258,000 1,488,884 Canon, Inc. 52,100 2,357,769 Capcom Company, Ltd. (I) 39,900 1,019,570 Circle K Sunkus Company, Ltd. 35,200 577,478 Cosmo Oil Company, Ltd. 469,000 1,295,432 CyberAgent, Inc. 806 2,692,762 Daikyo, Inc. 896,000 1,738,099 Daito Trust Construction Company, Ltd. 129,200 11,526,708 Dena Company, Ltd. 94,400 2,929,010 DIC Corp. 322,000 543,710 Digital Garage, Inc. 236 776,221 Don Quijote Company, Ltd. 61,400 2,117,182 EDION Corp. 139,200 1,089,892 Eisai Company, Ltd. 104,280 4,025,573 Electric Power Development Company, Ltd. 39,100 986,541 FANUC Corp. 27,200 4,465,354 Fast Retailing Company, Ltd. 23,000 3,724,982 Fuji Electric Company, Ltd. 329,000 978,686 Fuji Heavy Industries, Ltd. 370,116 2,144,339 Fuji Oil Company, Ltd. 52,400 743,179 Gree, Inc. 84,100 2,821,123 4 International Core Fund As of 11-30-11 (Unaudited) Shares Value Japan (continued) Gunze, Ltd. 223,000 $643,232 Hanwa Company, Ltd. 247,000 1,073,826 Haseko Corp. (I) 1,877,000 1,218,028 Hikari Tsushin, Inc. 33,500 855,794 Hitachi, Ltd. 1,285,000 7,200,457 Honda Motor Company, Ltd. 64,412 2,036,263 Inpex Corp. 621 4,173,429 ITOCHU Corp. 568,600 5,776,473 Japan Tobacco, Inc. 280 1,334,896 JFE Holdings, Inc. 201,100 3,717,506 JGC Corp. 58,000 1,456,981 Juki Corp. (L) 240,000 580,638 JVC Kenwood Holdings, Ltd. (I)(L) 123,800 521,863 JX Holdings, Inc. 1,939,000 12,397,486 K's Holding Corp. (L) 100,400 3,977,508 Kajima Corp. 1,617,000 4,873,989 Kakaku.com, Inc. 51,000 1,962,714 Kao Corp. 224,650 5,932,017 Kawasaki Kisen Kaisha, Ltd. 739,000 1,285,372 KDDI Corp. 2,084 13,827,952 Kinugawa Rubber Industrial Company, Ltd. (L) 148,000 1,337,201 Komatsu, Ltd. 81,200 2,067,415 Konami Corp. (L) 76,123 2,290,691 Lawson, Inc. 36,400 2,158,245 Leopalace21 Corp. (I)(L) 421,700 977,729 Makino Milling Machine Company, Ltd. 172,000 1,211,516 Marubeni Corp. 634,824 3,916,826 Mazda Motor Corp. (L) 1,244,000 2,270,944 Mitsubishi Chemical Holdings Corp. 806,500 4,672,786 Mitsubishi Corp. 112,795 2,330,121 Mitsubishi Electric Corp. 224,000 2,139,319 Mitsubishi Heavy Industries, Ltd. 469,000 1,974,309 Mitsubishi UFJ Lease & Finance Company, Ltd. 48,100 1,837,466 Mitsui & Company, Ltd. 211,300 3,333,433 Mitsui Mining & Smelting Company, Ltd. 548,000 1,421,010 Mitsui O.S.K. Lines, Ltd. 507,000 1,612,530 Mizuho Financial Group, Inc. 2,763,400 3,624,885 Nachi-Fujikoshi Corp. 128,000 603,149 Net One Systems Company, Ltd. 669 1,735,424 Nintendo Company, Ltd. 14,300 2,168,422 Nippon Chemi-Con Corp. (L) 338,000 1,259,174 Nippon Light Metal Company, Ltd. 1,132,000 1,503,874 Nippon Paper Group, Inc. (L) 50,600 1,086,554 Nippon Steel Corp. 1,467,000 3,564,713 Nippon Telegraph & Telephone Corp. 286,000 14,090,435 Nippon Yusen Kabushiki Kaisha 893,000 1,992,285 Nipro Corp. (L) 122,600 999,682 Nissan Motor Company, Ltd. 559,900 5,138,591 Nisshinbo Holdings, Inc. 95,000 804,512 Nitori Holdings Company, Ltd. 26,200 2,450,396 Nitto Denko Corp. 32,200 1,333,709 NSK, Ltd. 173,000 1,148,936 NTT DoCoMo, Inc. 4,623 8,152,553 Obayashi Corp. 387,000 1,620,749 OKUMA Corp. 258,000 1,982,536 ORIX Corp. 50,310 4,235,602 Osaka Gas Company, Ltd. 594,120 2,267,436 5 International Core Fund As of 11-30-11 (Unaudited) Shares Value Japan (continued) Penta-Ocean Construction Company, Ltd. (L) 694,000 $2,196,531 Point, Inc. 47,250 1,967,000 Promise Company, Ltd. (I) 215,550 2,254,781 Resona Holdings, Inc. 2,150,200 9,624,036 Ricoh Company, Ltd. 156,000 1,409,339 Round One Corp. (L) 237,400 1,422,372 Ryohin Keikaku Company, Ltd. 36,000 1,638,307 Sankyo Company, Ltd. 54,000 2,689,651 Sanrio Company, Ltd. 15,700 822,331 SCSK Corp. (L) 57,100 929,620 Secom Company, Ltd. 45,400 2,046,520 Sega Sammy Holdings, Inc. 116,300 2,383,145 Seven & I Holdings Company, Ltd. 89,100 2,490,226 Shimamura Company, Ltd. 12,600 1,192,713 Showa Shell Sekiyu KK 128,900 863,019 Sojitz Corp. (L) 1,530,300 2,418,167 Sumitomo Corp. 727,000 9,709,750 Sumitomo Osaka Cement Company, Ltd. 406,000 1,176,979 Taiheiyo Cement Corp. 2,453,000 4,768,239 Taisei Corp. 1,541,000 3,991,963 Takeda Pharmaceutical Company, Ltd. 480,489 19,676,824 The Daiei, Inc. (I)(L) 212,600 776,728 Toho Zinc Company, Ltd. 246,000 992,141 Tokyo Gas Company, Ltd. 397 1,705 Tokyo Steel Manufacturing Company, Ltd. 44,400 378,597 Tokyo Tatemono Company, Ltd. 638,000 1,868,160 TonenGeneral Sekiyu KK 134,133 1,531,848 Toray Industries, Inc. 591,000 4,435,813 Tosoh Corp. 400,000 1,179,085 Toyota Motor Corp. 117,400 3,860,028 Toyota Tsusho Corp. 253,800 4,266,634 UNY Company, Ltd. 324,300 2,971,805 USS Company, Ltd. 19,790 1,716,125 Yahoo! Japan Corp. 5,501 1,740,854 Yamada Denki Company, Ltd. 112,540 8,135,601 Yamaha Motor Company, Ltd. 70,100 979,723 Yamato Transport Company, Ltd. 79,300 1,276,297 Zeon Corp. 269,000 2,289,696 Jersey, C.I. 0.16% Randgold Resources, Ltd. 24,260 2,579,335 Netherlands 4.23% Aegon NV (I) 200,863 879,540 CSM NV (L) 44,724 589,054 European Aeronautic Defence & Space Company NV 114,238 3,426,039 ING Groep NV (I) 1,097,884 8,561,704 Koninklijke BAM Groep NV 335,564 1,165,769 Royal Dutch Shell PLC 602,587 21,119,871 Royal Dutch Shell PLC, B Shares 625,300 22,525,686 Unilever NV 224,924 7,660,074 Wereldhave NV 11,378 792,487 New Zealand 0.58% Chorus, Ltd. 710,572 1,825,457 Fletcher Building, Ltd. 361,491 1,710,307 Telecom Corp. of New Zealand, Ltd. 3,552,861 5,678,403 6 International Core Fund As of 11-30-11 (Unaudited) Shares Value Norway 0.07% TGS Nopec Geophysical Company ASA 51,996 1,158,429 Portugal 0.21% Electricidade de Portugal SA 356,147 1,141,706 Jeronimo Martins SGPS SA 122,957 2,244,601 Singapore 1.53% CapitaCommercial Trust 640,000 543,771 Ezra Holdings, Ltd. (L) 1,031,000 728,764 Golden Agri-Resources, Ltd. 9,632,000 5,454,621 Jaya Holdings, Ltd. (I) 876,000 327,771 Midas Holdings, Ltd. (L) 638,000 176,141 Oversea-Chinese Banking Corp., Ltd. 101,987 651,853 SembCorp Marine, Ltd. 622,573 1,879,490 Singapore Exchange, Ltd. 453,000 2,229,829 Singapore Press Holdings, Ltd. 786,000 2,428,648 Singapore Telecommunications, Ltd. 3,618,350 8,786,559 Swiber Holdings, Ltd. (I) 912,000 383,041 Venture Corp., Ltd. 94,000 488,687 Spain 4.26% Banco Popular Espanol SA 999,953 4,269,976 Banco Santander SA (I) 1,304,661 9,788,499 Ferrovial SA (L) 85,654 1,062,495 Fomento de Construcciones y Contratas SA (L) 62,127 1,609,825 Gas Natural SDG SA 389,994 6,797,853 Grifols SA (I)(L) 123,564 1,996,938 Iberdrola SA 741,652 4,963,859 Inditex SA 61,770 5,245,714 Red Electrica Corporacion S.A. 27,151 1,194,072 Repsol YPF SA 295,195 8,942,888 Telefonica SA 1,137,256 21,455,508 Sweden 0.75% Boliden AB 137,730 1,996,103 Hennes & Mauritz AB, B Shares 44,812 1,422,720 Investor AB, B Shares 152,520 2,845,113 NCC AB 83,473 1,359,475 Swedbank AB, Class A 276,333 3,699,370 Telefonaktiebolaget LM Ericsson, B Shares 1 11 Trelleborg AB, Series B 61,262 516,492 Switzerland 3.89% Cie Financiere Richemont SA 25,800 1,395,032 Nestle SA 256,777 14,398,003 Novartis AG 535,973 28,922,623 Roche Holdings AG 50,741 8,070,689 Swisscom AG 2,874 1,085,098 Syngenta AG 9,087 2,680,207 The Swatch Group AG, BR Shares 8,041 3,134,103 Wolseley PLC 57,595 1,727,236 United Kingdom 18.30% 3i Group PLC 362,926 1,087,809 Aggreko PLC 87,935 2,620,704 Amlin PLC 244,715 1,293,012 ARM Holdings PLC 639,536 6,003,612 ASOS PLC (I) 42,436 909,469 7 International Core Fund As of 11-30-11 (Unaudited) Shares Value United Kingdom (continued) Associated British Foods PLC 91,547 $1,598,870 AstraZeneca PLC 996,278 46,142,548 Aviva PLC (I) 391,593 1,928,882 BAE Systems PLC 1,342,194 5,793,137 Barclays PLC 3,647,637 10,495,693 BG Group PLC 450,402 9,665,734 BHP Billiton PLC 66,700 2,055,122 BP PLC 2,079,771 15,122,490 British American Tobacco PLC 332,944 15,452,672 BT Group PLC 3,986,100 11,937,481 Burberry Group PLC 321,834 6,451,491 Cobham PLC 548,940 1,527,749 Cookson Group PLC 104,076 814,350 Diageo PLC 152,391 3,257,785 Dixons Retail PLC (I)(L) 1,483,486 264,153 Drax Group PLC 417,233 3,669,638 Electrocomponents PLC 115,029 387,094 FirstGroup PLC 402,274 2,067,532 GKN PLC 327,000 1,004,716 GlaxoSmithKline PLC 1,993,824 44,179,592 Home Retail Group PLC 1,473,330 2,075,970 HSBC Holdings PLC 1,526 11,900 ICAP PLC 47,143 264,177 IMI PLC 189,056 2,375,642 Imperial Tobacco Group PLC 125,692 4,522,558 ITV PLC 1,353,000 1,379,619 Jazztel PLC (I) 245,020 1,364,318 Ladbrokes PLC 13,856 28,147 Legal & General Group PLC 827,667 1,386,795 Lloyds Banking Group PLC (I) 5,173,450 2,035,050 National Express Group PLC 100,913 333,653 Next PLC 138,713 5,860,425 Pearson PLC 150,559 2,729,994 Petrofac, Ltd. 32,244 737,092 Prudential PLC 274,561 2,702,768 Punch Taverns PLC (I) 644,963 121,543 Reckitt Benckiser Group PLC 80,790 4,083,806 Rio Tinto PLC 162,565 8,605,448 Rolls-Royce Holdings PLC 102,853 1,180,739 Royal Bank of Scotland Group PLC (I) 4,707,046 1,573,114 SABMiller PLC 55,897 1,974,443 Scottish & Southern Energy PLC 202,971 4,204,911 Smith & Nephew PLC 234,218 2,143,292 Spirit Pub Company PLC (I) 644,963 402,459 Standard Chartered PLC 113,526 2,478,732 Subsea 7 SA (I) 51,845 1,025,321 Taylor Wimpey PLC (I) 1,983,279 1,216,483 The Capita Group PLC 112,130 1,113,707 The Sage Group PLC 404,387 1,844,070 The Weir Group PLC 114,728 3,733,686 Thomas Cook Group PLC (L) 1,479,604 426,261 Travis Perkins PLC 103,582 1,356,546 Trinity Mirror PLC (I) 140,795 106,067 Tullett Prebon PLC 105,141 505,695 United Utilities Group PLC 109,843 1,086,949 Vodafone Group PLC 8,866,109 24,052,970 William Hill PLC 620,167 1,970,184 8 International Core Fund As of 11-30-11 (Unaudited) Shares Value United Kingdom (continued) Yell Group PLC (I)(L) 2,616,973 $205,904 Shares Value Preferred Securities 0.88% (Cost $12,929,699) Germany 0.88% Bayerische Motoren Werke (BMW) AG 12,011 629,683 Porsche Automobil Holding SE 86,927 5,288,734 ProSiebenSat.1 Media AG 81,527 1,602,977 Volkswagen AG 36,974 6,349,539 Shares Value Rights 0.00% (Cost $0) BlueScope Steel, Ltd. (Expiration Date:12/14/2011; Strike Price: 0.40 AUD) (I) 946,243 10,704 Yield% Shares Value Securities Lending Collateral 3.24% (Cost $51,163,352) John Hancock Collateral Investment Trust (W) 0.3328(Y) 5,113,419 51,170,491 Yield% Shares Value Short-Term Investments 3.93% (Cost $62,072,298) Money Market Funds 3.93% State Street Institutional Treasury Money Market Fund 0.1683(Y) 62,072,298 62,072,298 Total investments (Cost $1,744,170,369)† 101.81% Other assets and liabilities, net (1.81%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. AUD Australian Dollar REIT Real Estate Investment Trust (I) Non-income producing security. (L) All or a portion of this security is on loan as of 11-30-11. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 11-30-11. † At November 30, 2011, the aggregate cost of investment securities for federal income tax purposes was $1,766,348,812. Net unrealized depreciation aggregated $158,914,802, of which $86,755,947 related to appreciated investment securities and $245,670,749 related to depreciated investment securities. 9 International Core Fund As of 11-30-11 (Unaudited) The Fund had the following sector composition as a percentage of net assets on 11-30-11: Health Care 15.3% Energy 13.9% Consumer Discretionary 11.5% Financials 11.4% Telecommunication Services 9.4% Industrials 9.3% Consumer Staples 6.7% Materials 6.5% Utilities 6.4% Information Technology 4.3% Short-Term Investments & Other 5.3% 10 International Core Fund As of 11-30-11 (Unaudited) Notes to the schedule of investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the values by input classification of the Fund’s investments as of November 30, 2011, by major security category or type: Level 2 Level 3 Significant Significant Total Market Value Level 1 Quoted Observable Unobservable at 11-30-2011 Price Inputs Inputs Common Stocks Australia — $81,304,978 — Austria — 9,888,348 — Belgium — 7,887,747 — Bermuda — 1,542,314 — Canada $39,115,667 — — China — 730,791 — Denmark — 8,874,828 — Finland — 8,247,789 — France — 174,696,698 — Germany — 111,270,713 — Greece — 4,017,816 — Hong Kong — 25,986,267 $36,039 Ireland — 19,824,916 — Israel — 2,503,484 — Italy — 83,789,827 4 Japan — 363,922,046 — Jersey, C.I. — 2,579,335 — Netherlands — 66,720,224 — New Zealand — 9,214,167 — Norway — 1,158,429 — Portugal — 3,386,307 — Singapore — 24,079,175 — Spain — 67,327,627 — Sweden — 11,839,284 — Switzerland — 61,412,991 — United Kingdom — 288,951,773 — 11 Preferred Securities Germany — 13,870,933 — Rights 10,704 — — Securities Lending Collateral 51,170,491 — — Short-Term Investments 62,072,298 — — Total Investments in Securities Other Financial Instruments Futures $4,970,945 $4,970,945 — — Forward Foreign Currency Contracts $486,062 — $486,062 — Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. During the period ended November 30, 2011, there were no significant transfers into or out of Level 1, Level 2 or Level 3 assets In order to value the securities, the Fund uses the following valuation techniques. Equity securities, including exchange-traded funds, held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Investments by the Fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Foreign securities and currencies, including forward foreign currency contracts, are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities and forward foreign currency contracts traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. Significant market events that affect the values of non-U.S. securities may occur between the time when the valuation of the securities is generally determined and the close of the NYSE. During significant market events, these securities will be valued at fair value, as determined in good faith, following procedures established by the Board of Trustees. The Fund may use a fair valuation model to value non-U.S. securities in order to adjust for events which may occur between the close of foreign exchanges and the close of the NYSE. Futures. A futures contract is a contractual agreement to buy or sell a particular commodity, currency, or financial instrument at a pre-determined price in the future. Risks related to the use of futures contracts include possible illiquidity of the futures markets, contract prices that can be highly volatile and imperfectly correlated to movements in hedged security values and/or interest rates. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. During the period ended November 30, 2011, the Fund used futures contracts to gain market exposure. The following table summarizes the contracts held at November 30, 2011. During the period ended November 30, 2011, the Fund held futures contracts with absolute notional values ranging from $119.6 million to $138.3 million as measured at each quarter end. UNREALIZED NUMBER OF EXPIRATION NOTIONAL APPRECIATIOND OPEN CONTRACTS CONTRACTS POSITION DATE VALUE (DEPRECIATION) AEX Index Futures 4 Long Dec 2011 $322,488 $9,378 CAC 40 Index Futures 43 Long Dec 2011 1,820,619 75,184 DAX Index Futures 63 Long Dec 2011 12,872,557 1,519,765 FTSE 100 Index Futures 173 Long Dec 2011 14,909,090 688,138 12 FTSE MIB Index Futures 289 Long Dec 2011 29,594,566 3,387,168 HANG SENG Index Futures 2 Long Dec 2011 232,753 6,485 IBEX 35 Index Futures 5 Long Dec 2011 567,747 10,253 OMX 30 Index Futures 26 Long Dec 2011 378,451 13,058 SGX MSCI Singapore Index Futures 37 Long Dec 2011 1,765,053 16,571 TOPIX Index Futures 270 Long Dec 2011 25,325,554 (564,440) ASX SPI 200 Index Futures 140 Short Dec 2011 (14,807,936) (50,433) S&P TSE 60 Index Futures 171 Short Dec 2011 (23,287,318) (140,182) Forward foreign currency contracts. A forward foreign currency contract is an agreement between two parties to buy and sell a specific currency at a price that is set on the date of the contract. The forward contract calls for delivery of the currency on a future date that is specified in the contract. Risks related to the use of forwards include the possible failure of counterparties to meet the terms of the forward agreement, the failure of the counterparties to timely post collateral and the risk that currency movements will not occur thereby reducing the Fund’s total return. The market value of a forward foreign currency contract fluctuates with changes in foreign currency exchange rates. Forward foreign currency contracts are marked-to-market daily and the change in value is recorded by a Fund as an unrealized gain or loss. Realized gains or losses, equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed, are recorded upon delivery or receipt of the currency or settlement with the counterparty. During the period ended November 30, 2011, the Fund used forward foreign currency contracts to manage against anticipated currency exchange rates. The following table summarizes the contracts held at November 30, 2011. During the period ended November 30, 2011, the Fund held forward foreign currency contracts with USD absolute values ranging from $274.9 million to $490.1 million, as measured at each quarter end. PRINCIPAL AMOUNT PRINCIPAL COVERD BY UNREALIZED AMOUNT COVERD CONTRACT SETTLEMENT APPRECIATION CURRENCY BY CONTRACT (USD) COUNTERPARTY DATE (DEPRECIATION) BUYS CHF 7,772,496 $8,628,916 Bank of America N.A. 12-16-11 ($117,700) CHF 3,391,455 3,754,479 Morgan Stanley Capital Services, Inc 12-16-11 (40,691) CHF 1,695,728 1,879,298 Royal Bank of Scotland PLC 12-16-11 (22,403) EUR 3,244,742 4,401,915 Brown Brothers Harriman & Company 12-16-11 (41,361) GBP 7,249,062 11,346,080 Bank of America N.A. 12-16-11 25,487 GBP 3,464,002 5,426,290 Brown Brothers Harriman & Company 12-16-11 7,673 GBP 5,400,000 8,481,240 JPMorgan Chase Bank 12-16-11 (10,287) GBP 10,834,126 16,959,958 Mellon Bank NA 12-16-11 35,481 GBP 5,351,804 8,380,347 Morgan Stanley Capital Services, Inc 12-16-11 15,001 GBP 8,260,364 12,923,298 Royal Bank of Scotland PLC 12-16-11 34,693 HKD 41,093,478 5,286,028 Barclays Bank PLC 12-16-11 3,931 HKD 105,805,753 13,614,235 Brown Brothers Harriman & Company 12-16-11 6,128 HKD 24,623,000 3,167,363 JPMorgan Chase Bank 12-16-11 2,353 HKD 41,093,478 5,286,791 Morgan Stanley Capital Services, Inc 12-16-11 3,168 HKD 94,442,890 12,148,871 State Street Bank & Trust Company 12-16-11 8,753 SGD 21,386,458 16,847,292 Bank of America N.A. 12-16-11 (160,404) SGD 13,331,429 10,473,355 Barclays Bank PLC 12-16-11 (71,443) SGD 1,942,000 1,523,508 JPMorgan Chase Bank 12-16-11 (8,253) SGD 3,337,439 2,616,905 Mellon Bank NA 12-16-11 (12,852) 13 PRINCIPAL AMOUNT PRINCIPAL COVERD BY UNREALIZED AMOUNT COVERD CONTRACT SETTLEMENT APPRECIATION CURRENCY BY CONTRACT (USD) COUNTERPARTY DATE (DEPRECIATION) BUYS (continued) SGD 3,752,879 2,950,140 Royal Bank of Scotland PLC 12-16-11 (21,936) SGD 2,906,439 2,285,314 State Street Bank & Trust Company 12-16-11 (17,550) SELLS AUD 6,273,706 $6,039,885 Bank of America N.A. 12-16-11 ($401,462) CAD 15,988,529 15,700,842 Bank of America N.A. 12-16-11 30,702 CAD 9,827,877 9,637,375 Morgan Stanley Capital Services, Inc 12-16-11 5,206 CAD 8,592,538 8,386,900 Royal Bank of Scotland PLC 12-16-11 (34,530) CHF 4,747,987 5,401,953 Bank of America N.A. 12-16-11 202,703 DKK 21,918,360 4,024,601 Royal Bank of Scotland PLC 12-16-11 63,041 DKK 16,722,152 3,071,973 State Street Bank & Trust Company 12-16-11 49,584 EUR 3,134,752 4,331,758 Brown Brothers Harriman & Company 12-16-11 119,016 EUR 4,556,552 6,168,020 JPMorgan Chase Bank 12-16-11 44,547 EUR 11,826,353 16,185,310 State Street Bank & Trust Company 12-16-11 292,073 JPY 342,577,105 4,466,397 Deutsche Bank AG 12-16-11 47,690 JPY 2,660,844,633 34,690,681 JPMorgan Chase Bank 12-16-11 369,964 JPY 152,430,105 1,987,578 Mellon Bank N.A. 12-16-11 21,469 NZD 1,035,193 790,256 Brown Brothers Harriman & Company 12-16-11 (17,309) NZD 4,771,542 3,748,801 JPMorgan Chase Bank 12-16-11 26,469 NZD 3,623,763 2,845,295 Royal Bank of Scotland PLC 12-16-11 18,359 SEK 14,372,530 2,153,229 Bank of America N.A. 12-16-11 30,752 Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro GBP Pound Sterling HKD Hong Kong Dollar JPY Japanese Yen NZD New Zealand Dollar SEK Swedish Krona SGD Singapore Dollar Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the Fund at November 30, 2011 by risk category: ASSET LIABILITY DERIVATIVES DERIVATIVES RISK FINANCIAL INSTRUMENTS LOCATION FAIR VALUE FAIR VALUE Equity contracts Futures $5,726,000 ($755,055) Foreign exchange contracts Foreign forward currency contracts 1,464,243 (978,181) Total For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 14 International Growth Fund As of 11-30-11 (Unaudited) Shares Value Common Stocks 95.59% (Cost $218,330,590) Australia 4.93% BHP Billiton, Ltd. 80,413 3,002,710 BlueScope Steel, Ltd. 210,210 85,618 Coca-Cola Amatil, Ltd. 27,760 339,032 Cochlear, Ltd. 3,748 218,070 CSL, Ltd. 18,230 598,078 Iluka Resources, Ltd. 32,205 516,555 National Australia Bank, Ltd. 30,627 764,339 Qantas Airways, Ltd. (I) 57,171 91,840 Rio Tinto, Ltd. 1,846 123,710 Telstra Corp., Ltd. 304,715 1,001,251 Wesfarmers, Ltd. 47,701 1,533,197 Westpac Banking Corp. 33,741 737,036 Woodside Petroleum, Ltd. 16,167 563,376 Woolworths, Ltd. 77,864 1,999,424 Austria 0.25% Andritz AG 2,881 254,354 Immofinanz AG - Escrow Shares (I)(L) 49,581 0 Raiffeisen Bank International AG (L) 2,773 66,474 Voestalpine AG 9,210 268,641 Belgium 0.39% Bekaert SA (L) 4,005 159,191 Colruyt SA 9,285 351,972 Mobistar SA 3,863 211,325 Telenet Group Holding NV 5,111 191,244 Bermuda 0.08% Golden Ocean Group, Ltd. 63,400 46,133 Lancashire Holdings, Ltd. 12,792 147,669 Canada 3.76% Agrium, Inc. 2,200 154,417 Barrick Gold Corp. 6,000 317,957 BCE, Inc. (L) 12,200 478,455 Canadian National Railway Company (L) 25,000 1,933,183 Cenovus Energy, Inc. (L) 5,600 187,280 Enbridge, Inc. (L) 37,800 1,339,372 Imperial Oil, Ltd. 8,700 372,071 Potash Corp. of Saskatchewan, Inc. 27,200 1,185,658 Rogers Communications, Inc., Class B (L) 10,100 374,511 Saputo, Inc. 7,400 275,627 Shaw Communications, Inc., Class B 11,900 245,829 Shoppers Drug Mart Corp. (L) 8,700 362,091 Suncor Energy, Inc. 25,000 752,978 Valeant Pharmaceuticals International, Inc. 18,202 842,330 China 0.05% Yangzijiang Shipbuilding Holdings, Ltd. 152,000 109,872 Denmark 1.52% Novo Nordisk A/S 27,829 3,165,089 Novozymes A/S, B shares 12,285 394,489 1 International Growth Fund As of 11-30-11 (Unaudited) Shares Value Finland 0.57% Kone OYJ 11,134 627,610 Nokian Renkaat OYJ 9,260 304,802 Sampo OYJ, Class A 9,020 235,701 Wartsila OYJ 4,860 159,581 France 6.53% Air France KLM (I)(L) 12,967 75,277 Air Liquide SA 2,323 294,846 Alcatel-Lucent (I) 157,750 259,471 Arkema SA 5,219 380,274 BNP Paribas SA 10,135 406,705 Bureau Veritas SA 4,684 346,967 Carrefour SA 29,034 772,677 Cie de Saint-Gobain 24,470 1,040,429 Cie Generale d'Optique Essilor International SA 13,637 974,977 Cie Generale des Etablissements Michelin 6,406 408,791 Credit Agricole SA (L) 12,558 81,212 Danone SA 12,892 852,741 Dassault Systemes SA 5,178 424,228 Eutelsat Communications 11,200 435,298 Faurecia 4,639 97,873 ICADE 1,888 151,128 Iliad SA 1,017 124,090 L'Oreal SA 7,961 861,372 Legrand SA, ADR 6,198 200,709 LVMH Moet Hennessy Louis Vuitton SA (L) 5,051 794,067 Neopost SA 2,074 146,852 Renault SA 8,696 326,676 Safran SA 8,249 244,488 Sanofi 35,596 2,491,641 Schneider Electric SA 8,317 471,801 Societe Generale SA 7,144 176,200 Sodexo 2,137 155,444 Technip SA 3,169 302,875 Total SA 4,647 240,053 Unibail-Rodamco SE 1,741 325,086 Valeo SA 6,136 270,644 Vinci SA 15,574 698,382 Wendel SA 3,040 219,357 Zodiac Aerospace 3,122 256,049 Germany 6.39% Adidas AG 8,553 603,041 Aixtron SE NA (L) 7,701 100,380 Aurubis AG 6,353 361,058 Bayerische Motoren Werke AG 14,858 1,118,507 Beiersdorf AG 7,113 406,676 Bilfinger Berger SE 4,198 383,281 Continental AG (I) 4,382 308,763 Deutsche Boerse AG (I) 2,809 171,517 Deutsche Lufthansa AG 23,427 303,522 Fielmann AG 1,875 189,640 Fraport AG Frankfurt Airport Services Worldwide 4,290 243,700 Fresenius Medical Care AG & Company KGaA 6,635 453,425 Fresenius SE & Company KGaA 6,192 595,510 GEA Group AG 16,153 475,572 Hochtief AG 2,550 145,743 2 International Growth Fund As of 11-30-11 (Unaudited) Shares Value Germany (continued) Infineon Technologies AG 80,378 $664,361 K&S AG 5,756 312,568 Kabel Deutschland Holding AG (I) 5,239 290,632 Kloeckner & Company SE (L) 10,548 138,020 Lanxess AG 9,105 508,920 Leoni AG 3,306 122,642 Linde AG 4,377 672,136 Merck KGaA 3,672 364,712 Metro AG 5,459 268,439 Rheinmetall AG 2,271 109,669 SAP AG 57,436 3,426,799 SGL Carbon SE (I)(L) 4,908 294,291 Software AG 6,690 286,581 Stada Arzneimittel AG 8,466 235,428 Suedzucker AG 10,666 339,210 ThyssenKrupp AG 11,771 303,686 TUI AG (I)(L) 14,740 82,237 Volkswagen AG 3,610 546,823 Wincor Nixdorf AG 3,517 168,451 Greece 0.07% OPAP SA 17,418 154,251 Hong Kong 2.84% AIA Group, Ltd. 325,800 1,026,556 Cheung Kong Holdings, Ltd. 22,000 253,812 CLP Holdings, Ltd. 110,500 983,552 Galaxy Entertainment Group, Ltd. (I)(L) 155,000 309,462 Hang Seng Bank, Ltd. 36,200 450,475 Hong Kong & China Gas Company, Ltd. 434,505 1,004,728 Hong Kong Exchanges & Clearing, Ltd. 18,300 305,206 Hutchison Whampoa, Ltd. 66,000 581,498 Jardine Matheson Holdings, Ltd. 6,000 303,393 Power Assets Holdings, Ltd. 110,000 817,685 SJM Holdings, Ltd. 142,000 247,055 Sun Hung Kai Properties, Ltd. 8,000 98,883 Swire Pacific, Ltd., Class A 11,500 140,255 Xinyi Glass Holdings Company, Ltd. 228,000 134,372 Ireland 1.41% CRH PLC 27,713 534,740 DCC PLC 3,213 77,622 Experian PLC 61,614 819,642 Paddy Power PLC 1,331 72,542 Paddy Power PLC - London Exchange 887 47,149 Shire PLC 51,981 1,744,719 WPP PLC 3 31 Israel 0.05% Israel Chemicals, Ltd. 11,591 126,003 Italy 0.44% Assicurazioni Generali SpA 5,014 83,405 Enel SpA 142,192 604,023 Mediobanca SpA (L) 16,159 104,337 Saipem SpA 5,270 235,708 3 International Growth Fund As of 11-30-11 (Unaudited) Shares Value Japan 20.26% Ajinomoto Company, Inc. 15,000 180,064 Asahi Glass Company, Ltd. 18,000 153,435 Asahi Group Holdings, Ltd. 10,200 225,486 Astellas Pharma, Inc. 6,100 235,480 Bandai Namco Holdings, Inc. 12,500 180,501 Bridgestone Corp. 45,600 1,058,645 Canon, Inc. 67,300 3,045,640 CAPCOM Company, Ltd. 6,400 163,540 Central Japan Railway Company, Ltd. 35 280,763 CHIYODA Corp. 15,000 165,162 Chugai Pharmaceutical Company, Ltd. 26,900 411,003 CyberAgent, Inc. 58 193,772 Daihatsu Motor Company, Ltd. 12,000 210,912 Daiichi Sankyo Company, Ltd. 11,100 199,739 Daito Trust Construction Company, Ltd. 13,000 1,159,808 Dena Company, Ltd. 11,900 369,229 DIC Corp. 79,000 133,395 Eisai Company, Ltd. 19,500 752,768 FamilyMart Company, Ltd. 3,800 151,411 FANUC Corp. 9,000 1,477,507 Fast Retailing Company, Ltd. 4,800 777,388 Gree, Inc. 8,200 275,068 Hirose Electric Company, Ltd. 2,700 250,010 Hisamitsu Pharmaceutical Company, Inc. 10,900 436,574 Hitachi, Ltd. 221,000 1,238,367 Honda Motor Company, Ltd. 25,700 812,457 Hoya Corp. 32,900 702,155 Idemitsu Kosan Company, Ltd. 1,300 138,809 Inpex Corp. 202 1,357,541 Ishikawajima-Harima Heavy Industries Company, Ltd. 117,000 274,388 ITOCHU Corp. 25,200 256,010 Japan Tobacco, Inc. 88 419,539 JGC Corp. 15,000 376,805 K's Holding Corp. 7,200 285,240 Kao Corp. 46,000 1,214,657 Kawasaki Heavy Industries, Ltd. 63,000 163,405 Kawasaki Kisen Kaisha, Ltd. 55,000 95,664 KDDI Corp. 214 1,419,953 Keyence Corp. 3,300 844,111 Kintetsu Corp. (L) 51,000 189,146 Kobe Steel, Ltd. 45,000 71,683 Komatsu, Ltd. 42,500 1,082,083 Konami Corp. 6,100 183,561 Kurita Water Industries, Ltd. 5,300 142,055 Lawson, Inc. 6,100 361,684 Makita Corp. 9,200 321,233 Marubeni Corp. 75,000 462,746 Mazda Motor Corp. (I) 81,000 147,867 Mitsubishi Chemical Holdings Corp. 101,500 588,082 Mitsubishi Corp. 28,500 588,753 Mitsubishi Electric Corp. 52,000 496,628 Mitsubishi Estate Company, Ltd. 11,000 184,084 Mitsubishi Heavy Industries, Ltd. 104,000 437,800 Mitsui & Company, Ltd. (L) 45,000 709,912 Mitsui Engineering & Shipbuilding Company, Ltd. 102,000 156,629 Mitsui O.S.K. Lines, Ltd. 33,000 104,958 Murata Manufacturing Company, Ltd. 10,100 598,169 4 International Growth Fund As of 11-30-11 (Unaudited) Shares Value Japan (continued) Nabtesco Corp. 6,900 $152,963 Nidec Corp. 3,500 316,098 Nippon Telegraph & Telephone Corp. 4,300 211,849 Nissan Motor Company, Ltd. 52,900 485,500 Nitori Holdings Company, Ltd. 5,800 542,454 Nitto Denko Corp. 10,300 426,621 Nomura Research Institute, Ltd. 8,300 183,668 NSK, Ltd. 22,000 146,107 NTT DoCoMo, Inc. 554 976,966 Odakyu Electric Railway Company, Ltd. 42,000 397,309 Olympus Corp. (L) 6,400 86,850 Ono Pharmaceutical Company, Ltd. 3,400 176,459 Oriental Land Company, Ltd. 2,900 300,049 ORIX Corp. 880 74,087 Point, Inc. 2,950 122,807 Rakuten, Inc. 259 277,154 Resona Holdings, Inc. 70,800 316,892 Ricoh Company, Ltd. 29,000 261,992 Ryohin Keikaku Company, Ltd. 3,400 154,729 Sankyo Company, Ltd. 2,600 129,502 Sanrio Company, Ltd. 3,700 193,798 Santen Pharmaceutical Company, Ltd. 9,300 350,443 Sawai Pharmaceutical Company, Ltd. 2,500 265,682 Secom Company, Ltd. 8,600 387,667 Sega Sammy Holdings, Inc. 10,900 223,356 Seven & I Holdings Company, Ltd. 15,300 427,614 Shimamura Company, Ltd. 3,300 312,377 Shimizu Corp. 28,000 114,726 Shin-Etsu Chemical Company, Ltd. 9,200 461,889 Shionogi & Company, Ltd. 12,600 147,916 Shiseido Company, Ltd. 18,000 334,119 SMC Corp. 3,400 564,159 Softbank Corp. 13,100 441,375 Stanley Electric Company, Ltd. 12,400 182,525 Start Today Company, Ltd. 6,900 133,342 Sumitomo Corp., Ltd. 13,000 175,401 Sysmex Corp. 6,400 220,891 Takeda Pharmaceutical Company, Ltd. 43,500 1,781,397 Teijin, Ltd. 39,000 119,501 Terumo Corp. 15,500 755,348 THK Company, Ltd. 6,700 134,851 Toray Industries, Inc. 152,000 1,140,852 Toshiba Corp. 47,000 217,459 Toyota Tsusho Corp. 6,900 115,996 Trend Micro, Inc. 9,500 291,630 Tsumura & Company, Ltd. 9,400 260,118 Ube Industries, Ltd. 47,000 133,009 Unicharm Corp. 13,000 615,791 West Japan Railway Company 4,957 205,071 Yahoo! Japan Corp. 1,876 593,682 Yamada Denki Company, Ltd. 11,230 811,825 Yamato Kogyo Company, Ltd. 4,200 116,122 Yamato Transport Company, Ltd. 28,100 452,257 Zeon Corp. 23,000 195,773 Jersey, C.I. 0.16% Randgold Resources, Ltd. 3,425 364,148 5 International Growth Fund As of 11-30-11 (Unaudited) Shares Value Luxembourg 0.37% Millicom International Cellular SA 3,600 389,610 SES SA 19,190 473,277 Macau 0.39% Sands China, Ltd. (I) 168,400 510,727 Wynn Macau, Ltd. 135,600 397,906 Mexico 0.07% Fresnillo PLC 6,504 175,829 Netherlands 3.39% Aegon NV (I) 30,018 131,443 ASML Holding NV 7,445 290,501 European Aeronautic Defence & Space Company NV 15,782 473,308 ING Groep NV (I) 34,902 272,179 Koninklijke (Royal) KPN NV 94,722 1,160,348 Reed Elsevier NV 14,291 168,645 Royal Dutch Shell PLC 8,482 297,283 Royal Dutch Shell PLC, B Shares 50,212 1,808,827 Unilever NV (L) 98,188 3,343,918 New Zealand 0.16% Chorus, Ltd. (I) 35,856 92,115 Telecom Corp. of New Zealand, Ltd. 179,282 286,540 Norway 0.28% Telenor ASA 16,368 279,733 TGS Nopec Geophysical Company ASA 10,055 224,017 Yara International ASA 3,935 160,715 Singapore 2.07% Ezra Holdings, Ltd. 103,000 72,806 Golden Agri-Resources, Ltd. 773,000 437,751 Hyflux, Ltd. 82,500 77,538 Keppel Corp., Ltd. 103,400 769,611 Oversea-Chinese Banking Corp., Ltd. 6 38 SembCorp Industries, Ltd. 65,000 218,636 SembCorp Marine, Ltd. 51,000 153,964 Singapore Airport Terminal Services, Ltd. 76,000 131,250 Singapore Exchange, Ltd. 79,000 388,866 Singapore Post, Ltd. 183,000 140,855 Singapore Press Holdings, Ltd. 207,000 639,606 Singapore Technologies Engineering, Ltd. 218,000 459,547 Singapore Telecommunications, Ltd. 370,000 898,483 SMRT Corp., Ltd. 89,000 124,668 StarHub, Ltd. 51,000 113,957 Wilmar International, Ltd. 57,000 231,113 Spain 1.39% Acciona SA 1,734 161,604 Enagas SA 5,176 97,158 Gas Natural SDG SA 11,420 199,058 Inditex SA 16,980 1,441,998 Red Electrica De Espana 12,375 544,239 Repsol YPF SA 27,352 828,625 Sweden 2.59% Atlas Copco AB, Series A 24,315 522,581 6 International Growth Fund As of 11-30-11 (Unaudited) Shares Value Sweden (continued) Atlas Copco AB, Series B 21,842 $415,862 Boliden AB 16,459 238,538 Elekta AB, Series B 5,601 238,378 Hennes & Mauritz AB, B Shares 56,818 1,803,894 Hexagon AB 8,223 125,645 Investor AB, B Shares 30,781 574,190 Kinnevik Investment AB 8,028 163,003 Lundin Petroleum AB (I) 11,701 301,696 Scania AB, Series B 12,676 194,151 Swedbank AB, Class A 37,532 502,455 Swedish Match AB 10,623 347,721 Telefonaktiebolaget LM Ericsson, B Shares 60,550 644,391 Switzerland 10.78% ABB, Ltd. (I) 9,486 179,768 Actelion, Ltd. (I) 4,193 146,663 Geberit AG 2,081 398,561 Kuehne & Nagel International AG 2,062 251,556 Nestle SA 115,932 6,500,540 Nobel Biocare Holding AG 7,730 98,161 Novartis AG 86,216 4,652,460 Roche Holdings AG 66,847 10,632,454 SGS SA 231 389,999 STMicroelectronics NV 36,056 228,331 Swisscom AG 405 152,910 Syngenta AG (I) 1,716 506,134 Wolseley PLC 19,212 576,155 Xstrata PLC 35,577 573,026 United Kingdom 24.36% Aberdeen Asset Management PLC 59,804 189,106 Admiral Group PLC 27,988 406,067 Aggreko PLC 37,371 1,113,758 AMEC PLC 22,961 314,433 ARM Holdings PLC 75,773 711,315 Ashmore Group PLC 47,488 252,343 ASOS PLC (I) 10,289 220,509 AstraZeneca PLC 35,698 1,653,350 Babcock International Group PLC 30,694 350,584 BAE Systems PLC 61,517 265,518 Balfour Beatty PLC 50,042 198,295 Barclays PLC 111,473 320,752 BG Group PLC 124,234 2,666,091 BHP Billiton PLC 31,596 973,518 BP PLC 51,267 372,774 British American Tobacco PLC 184,909 8,582,038 British Sky Broadcasting Group PLC 63,014 760,188 BT Group PLC 359,142 1,075,550 Bunzl PLC 31,248 408,671 Burberry Group PLC 69,734 1,397,889 Centrica PLC 63,823 303,680 Chemring Group PLC 15,270 94,498 Cobham PLC 121,062 336,926 Cookson Group PLC 16,439 128,628 Croda International PLC 17,255 496,613 Diageo PLC 143,062 3,058,352 Drax Group PLC 28,376 249,572 7 International Growth Fund As of 11-30-11 (Unaudited) Shares Value United Kingdom (continued) GKN PLC 111,328 $342,058 GlaxoSmithKline PLC 365,552 8,099,982 HSBC Holdings PLC 102,310 797,857 ICAP PLC 26,390 147,883 IG Group Holdings PLC 42,806 324,758 IMI PLC 23,154 290,949 Imperial Tobacco Group PLC 25,534 918,746 Inchcape PLC 44,936 230,943 Inmarsat PLC 27,790 191,388 Intercontinental Hotels Group PLC 16,234 281,696 International Power PLC 29,310 154,927 Intertek Group PLC 14,543 440,888 Investec PLC 13,087 74,421 ITV PLC 286,287 291,919 John Wood Group PLC 23,761 244,199 Johnson Matthey PLC 13,846 418,041 Kingfisher PLC 70,974 286,003 Land Securities Group PLC 25,451 275,058 Legal & General Group PLC 32,963 55,231 London Stock Exchange Group PLC 16,522 224,177 Man Group PLC 94,837 212,825 Marks & Spencer Group PLC 76,072 396,160 Mondi PLC 36,482 263,501 National Grid PLC 40,910 401,952 Next PLC 25,606 1,081,817 Pearson PLC (I) 32,871 596,030 Pennon Group PLC 23,836 268,871 Petrofac, Ltd. 18,340 419,249 Prudential PLC 72,534 714,022 Reckitt Benckiser Group PLC 39,038 1,973,309 Reed Elsevier PLC 71,603 594,796 Resolution, Ltd. 77,567 288,063 Rexam PLC 45,412 246,341 Rio Tinto PLC 37,924 2,007,523 Rolls-Royce Holdings PLC 21,199 243,362 SABMiller PLC 10,423 368,171 Schroders PLC 9,481 200,707 Scottish & Southern Energy PLC 31,570 654,036 Smith & Nephew PLC 62,908 575,661 Smiths Group PLC 29,038 433,759 Spectris PLC 11,751 231,396 Standard Chartered PLC 31,169 680,546 Tate & Lyle PLC 36,117 381,353 Tesco PLC 96,526 615,627 The Capita Group PLC 40,873 405,962 The Sage Group PLC 82,765 377,422 The Weir Group PLC 23,492 764,519 Tullett Prebon PLC 14,637 70,399 Unilever PLC 14,297 480,349 William Hill PLC 60,468 192,098 United States 0.04% Sims Group, Ltd. 7,092 96,523 8 International Growth Fund As of 11-30-11 (Unaudited) Shares Value Preferred Securities 1.00% (Cost $1,983,120) Germany 1.00% Bayerische Motoren Werke (BMW) AG 3,521 184,590 Hugo Boss AG 3,936 355,999 Porsche Automobil Holding SE 9,879 601,049 ProSiebenSat.1 Media AG 10,663 209,655 Volkswagen AG 5,812 998,092 Rights 0.00% (Cost $0) Australia 0.00% BlueScope Steel, Ltd. (Expiration Date:12/14/2011; Strike Price: 0.40 AUD) (I) 168,168 1,902 Warrants 0.00% (Cost $5,399) Canada 0.00% Kinross Gold Corp. (Expiration Date: 09/17/2014, Strike Price: $21.30) (I) 1,133 2,244 Yield Shares Value Securities Lending Collateral 2.15% (Cost $5,046,937) John Hancock Collateral Investment Trust (W) 0.3328%(Y) 504,427 5,047,848 Short-Term Investments 2.23% (Cost $5,216,519) Money Market Funds 2.23% State Street Institutional Treasury Money Market Fund 0.1683%(Y) 5,216,519 5,216,519 Total investments (Cost $230,582,565)† 100.97% Other assets and liabilities, net (0.97%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 11-30-11. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 11-30-11. † At 11-30-11, the aggregate cost of investment securities for federal income tax purposes was $231,442,185. Net unrealized appreciation aggregated $5,383,225, of which $22,331,873 related to appreciated investment securities and $16,948,648 related to depreciated investment securities. 9 International Growth Fund As of 11-30-11 (Unaudited) The Fund had the following sector composition as a percentage of net assets on 11-30- 11: Health Care 18.7% Consumer Staples 16.9% Industrials 13.8% Consumer Discretionary 12.5% Materials 8.4% Information Technology 7.5% Financials 6.3% Energy 5.6% Telecommunication Services 4.3% Utilities 2.8% Short-Term Investments & Other 3.2% 10 International Growth Fund As of 11-30-11 (Unaudited) Notes to the schedule of investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
